In a proceeding pursuant to Social Services Law § 384-b, the intervenor Cindy C. appeals from an order of the Family Court, Richmond County (Schechter, J.), dated June 30, 1993, which, after a fact-finding hearing, determined that the best interests of the child would be promoted by the plan for his adoption by Renee M., the maternal aunt, and directed the child to be placed in her home forthwith.
Ordered that on the Court’s own motion, the appellant’s notice of appeal is treated as an application for leave to appeal, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the order is affirmed, without costs or disbursements.
We agree with the Family Court that based on the totality of circumstances, the best interests of the child will be promoted by the plan for his adoption by Renee M., the maternal *391aunt (see, Eschbach v Eschbach, 56 NY2d 167). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.